Title: From George Washington to Benjamin Lincoln, 22 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear SirNewburgh 22d April 1782.
                        
                        I have only time by Mr Eveleigh to acknowledge the rect of your private letter of the 2d & to thank you for it. The moment I am at leizure & a good oppertunity offers I shall write you more fully on the subject.Permit me to recommend the Letters herewith inclosed to your care—if no better oppertunity offers, be so good as to forward them by the first Post. Most sincerely & Affectionately I am—Yrs
                        
                            Go: Washington
                        
                    